HIGH PERFORMANCE ELECTRODES, MATERIALS, AND PRECURSORS
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on October 25, 2021.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant's amendments or/and arguments.
Claims 194-197 have been canceled by Applicant. Claims 178-183, 185-192 and 198-204 are pending, wherein claims 178, 186-187, 189-190, and 199-200 are amended, and claims 201-204 are newly added.

Specification
Applicant’s amendments to paragraph [0080] of the specification, filed on October 25, 2021, is acknowledged and accepted.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

2) The limitation “the temperature is in a range of about …”, recited in claim 203, is changed to “a temperature of the thermally treating is in a range of about …”

Allowable Subject Matter
Claims 178-183, 185-192 and 198-204 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, the combination of Bolandi and Joo was relied on as prior art(s) for teaching a process for manufacturing a silicon-carbon electrode or electrode material as claimed. However the references cannot reasonably be combined by one of ordinary skill in the art to render the claimed process obvious, since Joo employs an electrospinning nozzle rather than an electrospraying nozzle employed by Bolandi and the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.